TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00727-CR



                                  The State of Texas, Appellant

                                                  v.

                                 John Phillip Couch, II, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2013-444, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

               The State of Texas has filed a motion to abate this appeal and remand the cause to

the district court so that the State may object to the district court’s fact findings and request

additional findings. We grant the motion, abate the appeal, and remand the cause to the district

court. A supplemental clerk’s record containing the State’s objections and the district court’s

additional findings, if any, shall be filed with this Court by August 6, 2018. This appeal will be

reinstated after the supplemental clerk’s record is filed.

               It is ordered July 17, 2018.



Before Justices Puryear, Pemberton, and Goodwin

Abated and Remanded

Filed: July 17, 2018

Do Not Publish